Citation Nr: 9934001	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pulmonary tuberculosis with restrictive and obstructive lung 
disease during the period from July 15, 1997 to December 1, 
1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis with restrictive and obstructive lung 
disease, from December 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1943.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

In December 1998 the veteran canceled a personal hearing 
before a hearing officer.  Accordingly the veteran's claims 
will be decided on the evidence currently of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected pulmonary tuberculosis has been 
inactive since February 1953.

3.  For the period from July 15, 1997 to December 1, 1998, 
the veteran's pulmonary tuberculosis with restrictive and 
obstructive lung disease was not manifested by emphysema, 
dyspnea on exertion, or impairment of health.

4.  For the period from July 15, 1997 to December 1, 1998, 
the veteran's pulmonary tuberculosis with restrictive and 
obstructive lung disease was not manifested by forced 
expiratory volume in one-second (FEV-1) of less than 70 
percent of predicted, or a ratio of FEV-1 to forced vital 
capacity (FVC) of less than 70 percent.

5.  From December 1, 1998 the veteran's pulmonary 
tuberculosis with restrictive and obstructive lung disease 
was not manifested by an FEV-1 of less than 55 percent of 
predicted, or an FEV-1/FVC of less than 55 percent.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pulmonary tuberculosis with restrictive and obstructive 
lung disease for the period from July 15, 1997 to December 1, 
1998, have not been met.  38 U.S.C.A. 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6600, 6722, 6731, 
6840-6845 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for pulmonary tuberculosis with restrictive and obstructive 
lung disease from December 1, 1998 have not been met.  38 
U.S.C.A. 1155, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6600, 6722, 6731, 6840-6845.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to these claims and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected pulmonary disability.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service- connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

History:

By rating action in May 1953, the veteran's pulmonary 
tuberculosis was deemed to be completely arrested from 
February 28, 1953.  The veteran submitted a claim for a 
compensable rating for his pulmonary disability in July 1997.  
By rating action in September 1998, the RO granted the 
veteran an increased rating of 10 percent effective from July 
15, 1997, the date of receipt of the increased rating claim.  
In June 1999 the RO granted the veteran a further increased 
rating of 30 percent for his pulmonary disability, effective 
from December 1, 1998.

On VA hospitalization in February 1952 the veteran was noted 
to have chronic active tuberculosis of the lung, reinfection 
type, moderately advanced.  At the time of discharge the x-
rays only showed discreet linear bands in the veteran's 
lungs.  Upon discharge in April 1953 the diagnosis was 
chronic inactive (two months) tuberculosis of the lung, 
reinfection type, moderately advanced.

The veteran was reexamined in October 1957 at a VA facility.  
The veteran was noted to have no respiratory symptoms and was 
working full time.  The diagnoses included minimal pulmonary 
tuberculosis, inactive.

Pulmonary function tests (PFT's) performed in April 1990 
revealed an FEV-1 of 87 percent of predicted.  The ratio of 
FEV-1 to FVC was 81 percent. 

VA pre-bronchodilatation PFT's performed in August 1990 
revealed FEV-1 to be 79 percent of predicted.  The ratio of 
FEV-1 to FVC was 74 percent.  The veteran was noted to have 
no respiratory disability.

On VA examination in August 1997 the veteran reported that he 
had occasional pain of a dull nature in the upper left chest, 
but no sharp pleuritic-like pains.  The occasional pain did 
not seem to be precipitated by inspiration or by any 
particular movement.  It did not limit the veteran's activity 
in any way.  X-rays showed dense scarring and calcification 
of the left apex and lateral upper lobe, consistent with past 
repeated artificial pneumothorax treatment and healed 
tuberculosis.  No acute infiltrate or effusion was 
identified.  The diagnoses included healed tuberculosis, left 
upper lobe, status post artificial pneumothorax many times 
over a period of nine years.  PFT's revealed post 
bronchodilatation FEV-1 to be 71 percent of predicted.  The 
ratio of post bronchodilatation FEV-1 to FVC was 73 percent.  
The reduced FEV-1 and FEV-1/FVC ratio were noted to be 
consistent with moderate obstructive defect.  The decreased 
FVC was consistent with air trapping or additional 
restrictive process.  Lung volumes by body plethysmography 
were consistent with restrictive disease.  The examiner 
reported there had been no acute response to inhaled 
bronchodilators which may reflect ongoing therapy.

The veteran was afforded a VA examination in May 1999.  The 
veteran reported occasional pain in his upper left chest 
region anteriorly which tended to be brief and unassociated 
with any sort of triggers.  The veteran noticed that he had 
shortness of breath that had increased over the previous year 
with ambulation.  The veteran stated that he had 13 stairs in 
his home and he was short of breath by the time got to the 
top.  Sometimes he had to stop halfway up the stairs.  He had 
to stop a couple times while pushing his mower to catch his 
breath when mowing the grass.  The veteran denied any 
hemoptysis.  He reported he had a productive cough from time 
to time, usually with a thick clear sputum.  

Examination revealed the veteran to get a little out of 
breath at the end of his sentences.  There was no cyanosis 
noted.  He had decreased breath sounds over bilateral 
anterior lobes, more so on the left.  Bases were clear 
without any rales or rhonchi.  PFT's revealed the veteran's 
post bronchodilatation FEV-1 to be 97 percent of predicted.  
The ratio of FEV-1 to FVC was 71 percent.


Analysis:

61 Fed.Reg. 46723 (Sept. 5, 1996) provides as supplementary 
information that results of testing for pulmonary function 
after optimum therapy are the figures used as the standard 
basis of comparison of pulmonary function.

Public Law 90-493 repealed section 356 of title 38, United 
States Code which had provided graduated ratings for inactive 
tuberculosis.  The required section, however, still applies 
to the case of any veteran who, on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  For application in rating cases in which the 
protective provisions of Pub.L. 90-493 apply, the former 
evaluations pertaining to pulmonary tuberculosis are retained 
in 38 C.F.R. § 4.97.  38 C.F.R. § 4.96 (1999).

Pursuant to 38 C.F.R. § 4.97, the general rating formula for 
moderately advanced inactive pulmonary tuberculosis, where 
entitlement was established prior to August 19, 1968, is as 
follows: 100 percent for two years after date of inactivity, 
following active tuberculosis, which was clinically 
identified during active service or subsequently; 50 percent 
thereafter for four years, or in any event, to six years 
after date of inactivity; 30 percent thereafter, for five 
years, or to eleven years after date of inactivity; a minimum 
30 percent following far advanced lesions diagnosed at any 
time while the disease process was active; 20 percent 
following moderately advanced lesions, provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc.; and noncompensable otherwise.  38 
C.F.R. § 4.97, Diagnostic Code 6722.  The rating schedule 
specifies that the graduated 50-percent and 30-percent 
ratings and the permanent 30 percent and 20 percent ratings 
for inactive pulmonary tuberculosis are not to be combined 
with ratings for other respiratory disabilities.  See Note 
(2) following Codes 6701- 6724.  38 C.F.R. § 4.97, Code 6701-
6724.

Under these regulations the veteran did not meet the criteria 
for a minimum compensable 20 percent rating for pulmonary 
tuberculosis with restrictive and obstructive lung disease at 
any time from July 15, 1997 to December 1, 1998.  The record 
reveals that the veteran's tuberculosis has been inactive for 
more than 40 years.  The August 1997 VA examiner indicated 
that the veteran's pulmonary disability did not limit the 
veteran's activity in any way.  Since there was no continued 
disability, emphysema, dyspnea on exertion, or other 
impairment of health resulting from the veteran's pulmonary 
disability, he did not meet the criteria for a rating in 
excess of 10 percent for pulmonary tuberculosis with 
restrictive and obstructive lung disease from July 15, 1997 
to December 1, 1998 under 38 C.F.R. § 4.97, Diagnostic Code 
6722.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 30 percent from December 1, 1998 
under the criteria for rating pulmonary tuberculosis when 
entitled as of August 19, 1968.  The Board notes that 38 
C.F.R. § 4.97, Diagnostic Code 6722 does not provide for a 
rating in excess of 30 percent for inactive pulmonary 
tuberculosis that has been inactive for more than six years.  
Accordingly, the veteran does not meet the criteria for a 
rating in excess of 30 percent from December 1, 1998 under 
this criteria.

The Board notes that 38 C.F.R. § 4.97, Diagnostic Code 6731 
provides ratings for chronic inactive pulmonary tuberculosis 
where entitlement to service connection is effective after 
August 19, 1968.  Nothing in 38 C.F.R. §§ 4.96 or 4.97 
precludes the application of these provisions if they are 
more advantageous to the veteran.  38 C.F.R. § 4.97, 
Diagnostic Code 6731 provides that chronic, inactive 
pulmonary tuberculosis will be rated depending on the 
specific findings, with residuals rated as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis.

Since the record does not indicate that the veteran has 
interstitial lung disease, his pulmonary disability will not 
be evaluated under the regulation for the rating of 
interstitial lung disease.

The general rating formula for chronic bronchitis (diagnostic 
code 6600) and for restrictive lung disease (diagnostic codes 
6840 through 6845) are as follows: FEV-1 less than 40 percent 
of predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy: 100 percent; FEV-1 of 40 to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit): 60 percent; FEV-1 
of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56 to 65 percent predicted: 30 
percent; FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent 
predicted: 10 percent.  Where the requirements for a 10 
percent rating are not met: noncompensable.  38 C.F.R. 
§§ 4.31, 4.97, Diagnostic Codes 6600, 6840-6845 (1999).

The August 1997 VA examination report reflects that the 
veteran's pulmonary disorder did not limit his activity in 
any way.  PFT's revealed post bronchodilatation FEV-1 to be 
71 percent of predicted.  The ratio of post bronchodilatation 
FEV-1 to FVC was 73 percent.  The reduced FEV-1 and FEV-1/FVC 
ratio were noted to be consistent with moderate obstructive 
defect.  As noted above, a 30 percent rating for chronic 
bronchitis or for restrictive lung disease requires that FEV-
1 be less than 71 percent of predicted or that the ratio of 
FEV-1 to FVC be less than 71 percent.  Since the August 1997 
VA PFT's gave higher readings, the veteran is also not 
entitled to an evaluation in excess of 10 percent for 
pulmonary tuberculosis with restrictive and obstructive lung 
disease for the period from July 15, 1997 to December 1, 
1998, under 38 C.F.R. § 4.97, Diagnostic Code 6731.

The May 1999 VA pulmonary examination reflects that the 
veteran reported shortness on breath on ambulation and 
climbing stairs.  PFT's revealed post bronchodilatation FEV-1 
to be 97 percent of predicted.  The ratio of FEV-1 to FVC was 
71 percent.  As noted above a 60 percent rating for chronic 
bronchitis or for restrictive lung disease requires that FEV-
1 be less than 56 percent of predicted or that the ratio of 
FEV-1 to FVC be less than 56 percent.  Since the May 1999 VA 
PFT's gave higher readings, the veteran is also not entitled 
to an evaluation in excess of 30 percent for pulmonary 
tuberculosis with restrictive and obstructive lung disease 
from December 1, 1998 under 38 C.F.R. § 4.97, Diagnostic Code 
6731.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
pulmonary tuberculosis with restrictive and obstructive lung 
disease for the period from July 15, 1997 to December 1, 
1998, is denied.

Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis with restrictive and obstructive lung 
disease, from December 1, 1998, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

